Title: To Benjamin Franklin from Thomas Wharton, 5 October 1765
From: Wharton, Thomas
To: Franklin, Benjamin


My Dear friend
Philada. October 5. 1765
I had the pleasure of receiving thy favour of 13th July for which I thank thee; the intent of this is Principally to inform thee, that We have been most Industrously employd for many Days past, in our Election Affairs which terminated but this Evening and We have the happiness to know that our Labour is not Lost, having got in every Man We Proposd and of Coarse the Court side none, at all, they are I Norris J Fox, J Galloway, J Richardson, R Evans, T Livezey, Ml Hilligas and Hy Pawling; and thus it has fared with every Election thro’ the Province except Berks were We have lost our Worthy friend J Ross for which we are very Sorry. The lowest of our Ticket is 420 Votes above the Highest of theirs, indeed such another struggle We never saw, and the party are now Quit, the Pole was kept open for three days successively.
This day the Letters per the August packet came to Hand as well as the Vessell with the Stampd Paper came up to town, but such confusion and disorder it Created as thou never saw with Us, the Inhabitants collected to the State house by beat of Drum, and nothing Less then the distruction of our dear Friend J Hughes or [and?] the surrender of his Office were the Objects, [and?] finding Matter, thus Circumstancd, and He being reduced to a very low state by a severe Indisposition, He at last Promisd that He would resign on Second day next. I can say no more not having time to Copy this, fearing I shall not be able to get it on board;

Our City Election is Odly circumstanced, We having sett up James Pemberton in Opposition to G Bryan, and on counting the Votes they turnd out exactly equal, so that unless the Assembly find a difference We shall have another trial.
J Dickinson G Bryan and J Morton, are now at New York, in Consultation with the Committees from the other Colonies, relative to the Stamp Act, Rem[aining?] in great hast thy Affectionate friend
Tho Wharton
 
Addressed: For / Benjamin Franklin / Esqr / Deputy post Master General / of North America / In / Craven street / London / per Capt / via Bristol
